Citation Nr: 0905968	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  00-161 44	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include pseudofolliculitis barbae, fever blisters, herpes 
simplex, rash, pityriasis rosea, and condyloma acuminata.  

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a bilateral hip 
disability.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for hypertension.

7.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
bilateral hearing loss, and, if so, whether the claim should 
be granted.  

8.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a low 
back disability, and, if so, whether the claim should be 
granted.  

REPRESENTATION

Appellant represented by:	Virginia Girard-Brady and 
Employees of ABS Legal Advocates, P.A.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from January 1973 to December 
1985.

The pending appeal arose before the Board of Veterans' 
Appeals (Board) from multiple rating decisions by the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
Waco, Texas, and New Orleans, Louisiana.  In October 1999, 
the Waco RO found that the veteran had not submitted new and 
material evidence to reopen a previously denied claim of 
service connection for a low back disorder.  In July 2002, 
the New Orleans RO denied service connection, in pertinent 
part, for hypertension and tinnitus.  In April 2003, the New 
Orleans RO denied entitlement to service connection for a 
neck disability, a right ankle disorder, a skin disorder, a 
bilateral foot disorder, and bilateral hip pain.  This 
decision also found that new and material evidence had not 
been presented to reopen the claim of entitlement to service 
connection for bilateral hearing loss.  

The Board in a March 2006 decision, in pertinent part, denied 
all these appealed claims, including finding that new and 
material evidence had not been submitted to reopen claims for 
service connection for bilateral hearing loss and a low back 
disorder.  However, the Court in a May 2008 memorandum 
decision vacated the Board's March 2006 decision as to all 
the appealed claims listed hereinabove, and remanded the case 
for the Board's remand or readjudication of the claims, as 
discussed further in the Remand portion of this decision, 
below. 

The Board has recharacterized the veteran's claim referable 
to his hips as one for a bilateral hip disability, because 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The issues being remanded are all those listed hereinabove, 
with the exception of the request to reopen the claim for 
service connection for bilateral hearing loss.  That claim is 
reopened by this decision, and the reopened claim is the 
subject of remand.  The remanded claims are herein REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notification when further 
action is required on the part of the appellant.  


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss in a June 1994 decision, and that decision was not 
appealed.  

2.  Additional evidence submitted since the June 1994 denial 
of service connection for hearing loss relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received since the last 
final decision denying service connection for hearing loss, 
and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The Board herein grants the veteran's appealed request to 
reopen his claim for service connection for bilateral hearing 
loss.  That reopened claim is the subject of remand, below.  
Hence to the limited extent of this request to reopen herein 
decided, there is no reasonable possibility that any notice 
or development assistance would further the claim.

II.  Request to Reopen Claim for Service Connection 
For Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying VA laws, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 hertz (Hz) 
is 40 decibels (dB) or greater, or where the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz are 26 dB or greater, or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2008) ; 38 C.F.R. § 3.303(a) (2008).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  

For those claims to reopen a finally decided claim received 
on or after August 29, 2001, new evidence means existing 
evidence not previously submitted to agency decision makers.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (effective from 
August 29, 2001).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The veteran in September 2001 submitted a request to reopen 
his claim for service connection for bilateral hearing loss.  
Hence, the request to reopen a claim for service connection 
for bilateral hearing loss was received after August 29, 
2001, and accordingly this most recent law governing 
reopening of previously denied claims for service connection 
applies.  

In determining whether new and material evidence exists, the 
Board must "presume the credibility of the evidence and may 
not decline to reopen a claim for lack of new and material 
evidence merely because the proffered evidence is found to 
lack credibility." Fortuck v. Principi, 17 Vet. App. 173, 
179 (2003).  In addition, "[i]n order to warrant reopening a 
previously and finally disallowed claim, the newly presented 
or secured evidence . . . must tend to prove the merits of 
the claim as to each essential element that was a specified 
basis for that last final disallowance of the claim."  Evans 
v. West, 9 Vet. App. 273, 284 (1996)  (Emphasis added).  That 
is, "the newly presented evidence need not be probative of 
all elements required to award the claim . . . but need be 
probative only as to each element that was a specified basis 
for that last disallowance."  Id.

The RO's prior denial of service connection for hearing loss 
in June 1994 was based on the absence of findings upon 
audiological examination in March 1985 of pure tone 
thresholds, at pertinent decibel levels, meeting the 
requirement for impaired hearing under VA law.  

The submitted August 2001 VA audiologist's record includes 
findings of "mild high frequency [sensorineural hearing loss 
from 4000 to 800 Hz in the left ear]
[, and] mild to moderate-severe [sensorineural hearing loss 
from 3000 to 8000 Hz] [in the right ear]."

This new evidence, while lacking actual audiometric readings, 
does constitute medical evidence probative of the presence of 
current sensorineural hearing loss bilaterally meeting the 
requirement for impaired hearing under VA law.  Hence, it is 
material to the basis of the prior denial.  It also raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the claim for service connection for bilateral 
hearing loss is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).


ORDER

The claim for service connection for bilateral hearing loss 
is reopened, and to this extent the appeal is granted.  


REMAND

The Board herein remands the claims on appeal, pursuant to 
the Court's May 2008 Memorandum Decision finding deficiencies 
in the adequacy of development notice and/or in VA's failure 
to afford the veteran VA medical examinations to address the 
possible etiology of claimed disorders as related to service, 
pursuant to 38 C.F.R. § 3.159(c)(4) and McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); or deficiencies in the 
Board's analysis of potential prejudice for failure to afford 
the veteran adequate notice or development of his claims, or 
failure to adequately address sufficiency of evidence to 
necessitate VA examination addressing etiology as related to 
service, pursuant to the Veterans Claims Assistance Act of 
2000.  All of the appealed issues are herein remanded, either 
for additional notice or for additional development including 
examinations, as discussed below. 

A.  Service Connection for a Skin Disorder

The veteran's service treatment records (STRs) reveal 
treatment for multiple skin disorders or disorders affecting 
dermal tissue, including pseudofolliculitis barbae, 
pityriasis rosea affecting the entire body, recurrent fever 
blisters, herpes simplex virus, and condyloma acuminata 
affecting the penis and groin.  Post-service records notably 
include March 2000 VA treatment record findings of 
generalized erythematous macules and scaly scars from a 
previous healed rash of the upper extremities.  The veteran 
has asserted that he has a skin disorder from service, and 
sufficient indication is presented from this assertion, as 
well as from the March 2000 treatment record to warrant a VA 
examination to address whether any current skin disorder is 
etiologically related to the veteran's service and to his 
skin conditions in service.  

B.  Service Connection for a Bilateral Foot Disorder

The STRs reveal that the veteran's right foot was X-rayed in 
October 1979, with a finding of a calcification over the 
medical aspect of the tarsal navicular, which the X-ray 
examiner then suspected was an accessory ossicle.  A February 
1985 treatment record notes the veteran's complaint of left 
foot pain for three days, with X-rays showing that "a 
possible bone is growing on [the] bottom of [the left] 
foot."  Post-service records include treatment in August 
2002 for a complaint of bilateral foot pain, with findings of 
tenderness of the soles of the feet and a notation of chronic 
foot pain.  

A VA examination is in order to address whether the veteran 
has a current bilateral foot disorder which is etiologically 
related to service, to including any disabilities as 
indicated by in-service findings.  

C.  Service Connection for a Neck Disorder and a Bilateral 
Hip Disability

Post-service VA treatment records include first documented 
complaints of neck pain in 1999, with the veteran then 
asserting that he had suffered neck pain since 1985.  An MRI 
in March 2000 showed cervical degenerative disc disease, and 
VA treatment records included multiple complaints of neck 
pain between 2001 and 2004.  The veteran's STRs are devoid of 
complaints or findings referable to the neck.  However, the 
veteran was treated in May 1985 following a motor vehicle 
accident, and upon that treatment he complained of pain to 
the left side of the hip and of a laceration of the right 
side of the scalp.  While there are no findings specific to 
the neck upon that May 1985 treatment, the veteran did 
receive sutures for a laceration above the right ear, where 
his head reportedly struck the roll bar of the automobile.  

The case thus presents a possibility, as indicated by the 
veteran's assertions of persistent neck pain since 1985, that 
he sustained injury to the neck during that accident in May 
1985.  A VA examination is thus in order to address that 
question of possible etiology.  

Similarly, the veteran's assertions of a hip disorder related 
to that automobile accident warrant a VA examination.  While 
there are no medical findings specific to the hip in May 1985 
treatment record beyond the notation that the veteran 
complained of hip pain and was treated for same, and while 
the balance of the veteran's STRs as well as his medical 
records after service are devoid of reference to a hip 
disorder, the veteran's complaints and the documentation of 
injury indicate the possibility of an injury sustained to the 
hip during that May 1985 accident, with some as-yet-
unevaluated residual.  Accordingly, a VA examination is in 
order to address this claim.  

D.  Service Connection for Tinnitus, and Reopened Claim
for Service Connection for Hearing Loss

The Court in its May 2008 memorandum decision concluded that 
an April 2003 VA medical examiner's notation of  "tinnitus 
and decreased hearing secondary to standing by loud firing 
guns while in the military" was a medical opinion, even 
though that was not an audiological or audiometric treatment 
or evaluation.  

The veteran's STRs do include a periodic service examination 
in March 1985 in which the veteran's pure tone thresholds, in 
decibels, were obtained, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
25
10
10
15
10

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, 
the in-service evaluation indicated some degree of hearing 
loss in the left ear at 500 hertz.  

The veteran should be afforded a VA audiology examination, 
with an opinion obtained addressing the possible etiology of 
claimed bilateral hearing loss as related to service.  

E.  Service Connection for Hypertension

For VA purposes, hypertension means that diastolic blood 
pressure is predominantly 90 mm. or greater, and/or systolic 
blood pressure is predominantly 160 mm. or greater.  38 
C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Because the 
blood pressure readings determining the presence of 
hypertension are not subject to lay observation, the 
veteran's view of whether or not his hypertension was present 
in service or continued from service to the present cannot 
serve to support the claim.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); cf., Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (lay statements competent as to 
presence of disability or symptoms of disability which are 
within the purview of lay knowledge and which are subject to 
lay observation).

The STRs show that in May 1980 the veteran was found to have 
elevated blood pressure readings of 150/110 and 148/100, and 
accordingly repeat blood pressure readings were ordered and 
obtained over the following two days, and based on those 
further readings the veteran was to be considered for 
antihypertensive medication.  Repeat testing produced 
readings of 138/80 the following day, and of 138/88 the day 
after.  These records and subsequent service records document 
no treatment with antihypertensive medications.  There was 
thus no diagnosis of hypertension at that time, and the 
balance of the STRs include no findings either of 
hypertensive readings (diastolic blood pressure is 
predominantly 90 mm. or greater, and/or systolic blood 
pressure is predominantly 160 mm. or greater) or of 
hypertension.  The veteran's service periodic examination in 
March 1985 produced a reading of 118/88, and a finding of a 
normal vascular system. 

As the Board noted in its vacated March 2006 decision, the 
first diagnosis of hypertension was made, at the earliest, in 
1999, and the veteran has been prescribed medication to 
control his hypertension from that time onward.  The 
evidentiary record contains no medical opinion addressing the 
possible etiology of the veteran's current hypertension as 
related to service.  

The Board cannot say whether some diastolic readings in 
service of 88 mm., taken together with the isolated 
hypertensive readings in May 1980, are sufficient to indicate 
that the veteran had hypertension many years after service 
that was etiologically related to service.  It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same and, in doing so, the Board may 
accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  However, the Board cannot make 
its own medical determination, and where, as here, it is 
unclear whether etiology may point to service, that indicated 
possibility of a link to service must be addressed by medical 
examination.  Evans; Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).

G.  Whether the Veteran has Presented New and Material 
Evidence
to Reopen a Claim for Service Connection
for a Low Back Disorder

The veteran must be afforded a new VCAA letter addressing his 
request to reopen a claim for a low back disorder, because, 
as the Court determined in its May 2008 memorandum decision, 
the December 2003 development notice letter sent to him 
provided notice of the current, more stringent requirements 
for evidence to reopen a previously denied claim, as 
applicable for claims filed on or after August 29, 2001, 
whereas the veteran's request to reopen a claim for a low 
back disorder was filed in June 1999, and hence the prior 
regulation governing reopening previously denied claims was 
applicable.  See Rodriguez v. Nicholson, 19 Vet. App. 275, 
289 (2005) (recognizing that the 2001 amendment to section 
3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001.").  Thus, in 
order to comply with VCAA in this context, the RO must 
apprise the appellant of what constitutes "new and material 
evidence," as well as what evidence will support the 
underlying claim.  Kent v. Nicholson, 20 Vet. App. 1, 9 
(2006). 

As the Court noted in its May 2008 memorandum decision, that 
notice error was presumptively prejudicial, and hence a 
remand is required.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007); petition for cert. granted (U.S. June 16, 2008) 
(No. 07-1209).

Appellant's attorney, in a December 2008 letter faxed to the 
Board in December 2008 and received by mail in January 2009, 
argues for a grant of service connection for hearing loss and 
tinnitus, and requests remand as to the other issues.  For 
the reasons discussed above, the Board herein remands all the 
issues.

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA notice complying with all 
notice and assistance requirements set forth 
in the VCAA and its implementing 
regulations, to include in accordance with 
currently applicable judicial caselaw.  In 
particular, notice should be provided 
addressing the veteran's request to reopen a 
claim for service connection for low back 
disability, addressing applicable law for 
that request to reopen filed prior to August 
29, 2001, as well as applicable law for the 
underlying claim for service connection.  
All records and responses received should be 
associated with the claims file, and all 
indicated development undertaken.  

2.  Obtain any as-yet-unobtained VA 
treatment records.  All reasonable efforts 
should be made to obtain the audiometric 
test records corresponding to the August 
2001 VA audiology consultation within the 
claims file. (The August 2001 consultation 
note in the claims file included summary 
hearing loss findings, but not the 
underlying audiometric test results.)

3.  Thereafter, afford the veteran a 
dermatology examination to assess the nature 
and etiology of his claimed skin disorder, 
potentially to include pseudofolliculitis 
barbae, fever blisters, herpes simplex, 
rash, pityriasis rosea, and condyloma 
acuminata.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  All 
appropriate tests and studies should be 
conducted.  The examiner should conduct an 
examination of the veteran identifying any 
current skin disorders.  For each current 
skin disorder found, examiner should answer 
the following:  

a.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the skin 
disorder developed in service or is 
otherwise causally related to service; 
or whether such origin or causation is 
unlikely (i.e., less than a 50-50 degree 
of probability).

b.  In providing the above opinion, it 
is essential that the examiner review 
past and current lay statements by the 
veteran, and consider both documented 
evidence of any history of skin 
disorders, as well as absence of any 
such history over any relevant time 
periods.  The examiner should also 
consider factors as identified within 
the record, such as habits and living 
conditions post-service (e.g., alcohol 
and other substance abuse over many 
years as well as limited resources and 
homelessness) which may affect the 
presence or absence of skin conditions.  
The examiner should also review service 
treatment records, post-service clinical 
records, and medical assessments.  Post-
service clinical records reviewed should 
include a March 2000 VA treatment record 
finding generalized erythematous macules 
and scaly scars of the upper 
extremities.  


c.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

d.  Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusions of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.  
If some questions cannot be answered 
without resorting to pure speculation, 
this should be stated.

4.  Also after completion of instructions 1 
and 2, afford the veteran an appropriate 
examination to assess the nature and 
etiology of his claimed bilateral foot 
disorder, neck disorder, and bilateral hip 
disability.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  All 
appropriate tests and studies should be 
conducted.  The examiner should conduct an 
examination of the veteran to identify any 
current disorders of the feet, neck, and 
hips.  The examiner should answer the 
following:  

a.  For each identified disorder, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any identified 
disorder developed in service or is 
otherwise causally related to service; 
or whether such origin or causation is 
unlikely (i.e., less than a 50-50 degree 
of probability).

b.  In providing the above opinion, it 
is essential that the examiner review 
past and current lay statements by the 
veteran, and consider both documented 
evidence of any history of the 
disorders, as well as absence of any 
such history over any relevant time 
periods.  The examiner should also 
consider factors as identified within 
the record, such as habits and living 
conditions post-service (e.g., alcohol 
and other substance abuse over many 
years as well as limited resources and 
homelessness) which may affect the 
presence or absence of claimed 
conditions.  The examiner should also 
review service treatment records, post-
service clinical records, as well as 
medical assessments.  

c.  Regarding the feet, the examiner 
should take care to review the service 
X-ray record of October 1979, as well as 
the February 1985 service treatment 
note, each address a possible condition 
of one of his feet, and an August 2002 
treatment note documenting a complaint 
of bilateral foot pain.  

d.  Regarding the neck, the examiner 
should take care to review the record of 
treatment in May 1985 following an 
automobile accident (noting the absence 
of documented complaints or findings of 
neck pain or a neck condition), as well 
as post-service VA treatment records 
including documentation of a complaint 
of neck pain in 1999, an MRI record in 
March 2000, and other treatments 
documenting complaints of neck pain 
between 2001 and 2004.  


e.  Regarding the hips, the examiner 
should take care to review the record of 
treatment in May 1985 following an 
automobile accident, as well as the 
absence of any complaint or finding of 
hip pain or disability in post-service 
VA treatment records up to 2004.  The 
examiner should also, however, note the 
veteran's allegations of any persistence 
of symptoms of a hip disability.  

f.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

g.  Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusions of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.  
If some questions cannot be answered 
without resorting to pure speculation, 
this should be stated.

5.  Also after completion of instructions 1 
and 2, afford the veteran an audiology 
examination to assess the nature and 
etiology of his claimed bilateral hearing 
loss and tinnitus.  The claims file must be 
made available to the examiner for review in 
conjunction with the examination.  All 
appropriate tests and studies should be 
conducted.  The examiner should review the 
veteran's reported source or history of 
hearing loss and tinnitus, his duties and 
activities in service and after service (as 
documented and as alleged), and any other 
evidence of record which may inform 
questions of etiology as related to service, 
and then answer the following:
 
a.  The examiner should address whether 
it is at least as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that the veteran has 
hearing loss that began in service or is 
otherwise causally related to service; 
or whether such origin or causation is 
unlikely (i.e., less than a 50-50 degree 
of probability).  The examiner should 
also provide an opinion addressing 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran has 
tinnitus which began in service or is 
otherwise causally related to service; 
or whether such origin or causation is 
unlikely (i.e., less than a 50-50 degree 
of probability).  In answering these 
questions, the examiner should review 
audiometric readings, and interpret 
whether these reflect hearing loss due 
to acoustic trauma, or contrarily 
whether they reflect age-related or 
otherwise-incurred hearing loss.  

b.  In providing the above opinion, it 
is essential that the examiner review 
past and current lay statements by the 
veteran, and consider both documented 
evidence of any history of the 
disorders, as well as absence of any 
such history over any relevant time 
periods.  The examiner should also 
consider factors as identified within 
the record, such as work history and 
history of noise exposure in service and 
post service, and habits and living 
conditions post service (e.g., alcohol 
and other substance abuse over many 
years as well as limited resources and 
homelessness) which may affect the 
presence or absence of the claimed 
conditions.  The examiner should also 
review service treatment records, post-
service clinical records, and medical 
assessments.  

c.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

d.  Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusions of the examiner should 
reflect review of the claims file, and 
should be supported by a discussion of 
pertinent evidence.

6.  Also after completion of instructions 1 
and 2, afford the veteran an appropriate 
examination to assess the nature and 
etiology of his claimed hypertension.  The 
claims file must be made available to the 
examiner for review in conjunction with the 
examination.  All appropriate tests and 
studies should be conducted.  The examiner 
should conduct an examination of the 
veteran, and answer the following:  

a.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the 
hypertension developed in service (or 
within the first post-service year) or 
is otherwise causally related to 
service; or whether such origin or 
causation is unlikely (i.e., less than a 
50-50 degree of probability).

b.  In providing the above opinion, it 
is essential that the examiner review 
past and current lay statements by the 
veteran, and consider both documented 
evidence of any history of hypertension, 
as well as absence of any such history 
over any relevant time periods.  The 
examiner should discuss the elevated 
readings shown in service in May 1980, 
and any other readings in service or 
post service which may clarify whether 
hypertension developed in service or is 
otherwise causally related to service.  
The examiner should also consider 
factors as identified within the record, 
such as habits and living conditions 
post service (e.g., alcohol and other 
substance abuse over many years as well 
as limited resources and homelessness) 
which may affect the presence or absence 
of hypertension.  The examiner should 
review service treatment records, post-
service clinical records, as well as 
medical assessments.  

c.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

d.  Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusions of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.  
If some questions cannot be answered 
without resorting to pure speculation, 
this should be stated.

7.  Thereafter, the RO should readjudicate 
the remanded claims de novo.  If any benefit 
sought is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


